Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-18-1995

Rice v U S Dept ATF
Precedential or Non-Precedential:

Docket 94-1547




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"Rice v U S Dept ATF" (1995). 1995 Decisions. Paper 272.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/272


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                          This is a test header for example 2
                             It will appear on every page

Column 1            Column 2                       Column 3


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 94-1547
                                     ___________


                                    PHILIP V. RICE,
                                                              Appellant

                                              v.

           UNITED STATES OF AMERICA, DEPARTMENT OF ALCOHOL,
                        TOBACCO AND FIREARMS,
                                               Appellee
                              ___________


                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                          (D.C. Civil Action No. 93-cv-06107)

                                     ___________


                               Argued: October 25, 1994

        PRESENT: STAPLETON, HUTCHINSON* and GARTH, Circuit Judges

                               (Filed October 18, 1995)

                                     ____________

Arthur L. Jenkins, Esquire                              (Argued)
325 DeKalb Street
P.O. Box 710
Norristown, PA 19404-0710
                     Attorney for Appellant


Bernadette A. McKeon, Esquire                           (Argued)
Office of United States Attorney


                                              1
                         This is a test header for example 2
                            It will appear on every page

Column 1            Column 2                    Column 3


615 Chestnut Street
Philadelphia, PA 19106
                    Attorney for Appellee


* This opinion was prepared by the Honorable William D.        Hutchinson and
approved by the panel prior to his untimely  death.




                                            2
                            This is a test header for example 2
                               It will appear on every page

Column 1              Column 2                      Column 3


                                        ____________

                                 OPINION OF THE COURT
                                      ____________


HUTCHINSON, Circuit Judge.


                                        I. Introduction

              Appellant, Philip V. Rice ("Rice"), appeals an order of the United States

District Court for the Eastern District of Pennsylvania dismissing his request for judicial

review of appellee's, the Bureau of Alcohol, Tobacco and Firearms's ("BATF"), refusal to

process his application for relief from a firearm disability. Rice claimed that BATF acted

contrary to the Gun Control Act of 1968 ("Act"), the Second Amendment and the Fifth

Amendment.

              Section 922(g)(1) of the Act prohibits persons convicted of crimes

punishable by imprisonment in excess of one year from owning or possessing firearms.

Rice was so convicted. Section 925(c) authorizes BATF to lift this prohibition if, after an

investigation, it is satisfied that the convict will not be likely to act in a manner

dangerous to public safety and that the granting of such relief would not be contrary to

the public interest. Section 925(c) gives BATF broad discretion, but its exercise of this

discretion is subject to judicial review. The statute does not confine a district court to

the administrative record, but authorizes the reviewing courts to receive additional

evidence if necessary to avoid a "miscarriage of justice." Despite BATF's authority to

grant relief from a firearm disability, Congress in recent years has prohibited it from



                                               3
                           This is a test header for example 2
                              It will appear on every page

Column 1             Column 2                      Column 3


spending appropriated funds to investigate such applications.

              The district court granted BATF's motion for summary judgment on the

merits of Rice's constitutional claims. It concluded, however, that it lacked subject

matter jurisdiction over his statutory claim for judicial review of BATF's inability to

complete the investigation that is a prerequisite to its action granting a convict's section

925(c) application. The court reasoned that judicial review was unavailable because

BATF had not finally denied Rice's application, but simply lacked any present means to

continue processing it.

              While we will affirm the district court's decision to dismiss Rice's

constitutional claims on their merits, we will reverse its order dismissing his section

925(c) claim and remand the case to the district court so that it can exercise its statutory

discretion to decide whether BATF's failure to grant Rice the relief he seeks would be a

miscarriage of justice. If it decides this question in the negative, it should dismiss Rice's

request for judicial review on its merits. If it decides in the affirmative, Rice should be

given an opportunity to present evidence relevant to section 925(c)'s standards for

restoration of firearm privileges and thereafter the court should decide the merits of

Rice's case on the completed record.




                                              4
                            This is a test header for example 2
                               It will appear on every page

Column 1              Column 2                   Column 3


                          II. Factual and Procedural Background

               Rice alleges these facts, all of which we assume are true at this stage of

the case. In 1970, at age twenty, Rice pled guilty in a Pennsylvania state court to

several related felonies involving stolen automobile parts. The state fined him and

sentenced him to a term of probation.

               The Act, 18 U.S.C.A. §§ 921-30 (West & Supp. 1995), as amended,

prohibits a person convicted of "a crime punishable by imprisonment for a term

exceeding one year" from possessing firearms.118 U.S.C.A. § 922(g). See also United

States v. Essig, 10 F.3d 968 (3d Cir. 1993). 18 U.S.C.A. § 922(g)(1) (West Supp.

1995). It authorizes the Secretary of the Treasury to grant relief

               from the disabilities imposed by Federal laws with respect to
               the acquisition . . . or possession of firearms . . . if it is
               established to [the Secretary's] satisfaction that the
               circumstances regarding the disability, and the applicant's
               record and reputation, are such that the applicant will not be
               likely to act in a manner dangerous to public safety and that
               the granting of the relief would not be contrary to the public
               interest.


1
    Section 922(g)(1) provides in part:

               It shall be unlawful for any person--(1) who has been
               convicted in any court of, a crime punishable by
               imprisonment for a term exceeding one year;
                                              ***
               to ship or transport in interstate or foreign commerce, or
               possess in or affecting commerce, any firearm or
               ammunition; or to receive any firearm or ammunition which
               has been shipped or transported in interstate or foreign
               commerce.




                                             5
                             This is a test header for example 2
                                It will appear on every page

Column 1              Column 2                    Column 3


18 U.S.C.A. § 925(c) (West Supp. 1995).

               Rice claims that he did not realize his felony convictions deprived him of

his right to own and possess firearms. As a hunter and a gun collector, he continued to

possess them.

               The Secretary's decision to grant or deny relief pursuant to section 925(c)

is subject to judicial review. In this respect section 925(c) provides that the district court

is not limited to the administrative record, but can admit additional evidence to avoid "a

miscarriage of justice."218 U.S.C.A. § 925(c). The Secretary of the Treasury has

delegated his authority to grant relief to the Director of BATF. See 27 C.F.R. § 178.144.

               To determine whether an applicant is entitled to relief, BATF "conducts a

broad-based field investigation concentrating on [the] statutory criteria surrounding the

applicant's disabling conviction and the applicant's record and reputation." Appendix

("App.") at 30. It also "interviews the applicant, the listed character references,

employers, members of the community where the applicant lives, the applicant's

probation officer and other local law enforcement officers," as well as other law

enforcement records. Id.


2
    Section 925(c) states:

               Any person whose application for relief from disabilities is
               denied by the Secretary may file a petition with the United
               States district court for the district in which he resides for a
               judicial review of such denial. The court may in its discretion
               admit additional evidence where failure to do so would result
               in a miscarriage of justice.




                                              6
                          This is a test header for example 2
                             It will appear on every page

Column 1             Column 2                    Column 3


              Rice claims that he applied for restoration of his firearms privileges when

he first became aware of the effect his state court guilty pleas had on his right to

possess firearms. BATF's investigation revealed that Rice had purchased as many as

fifty guns after his state conviction. BATF did not confiscate any of Rice's guns, but

allowed him to turn them over to his father for safekeeping. Rice admitted these

purchases and pled guilty to violating 18 U.S.C.A. § 922(g)(1). On the present record, it

is not clear to us whether Rice voluntarily disclosed these violations to BATF when he

filed his first application for relief or instead merely conceded them after BATF

uncovered them in the course of its investigation.

              On February 27, 1992 the Governor of Pennsylvania pardoned Rice's

1970 convictions, and the state court subsequently expunged his state criminal record.

In June 1992 Rice again applied to BATF for restoration of his firearms privileges.

BATF began a second investigation. It was unable to complete this investigation

because Congress passed an appropriation bill for fiscal 1992-1993 (effective October

1992) that provided: "[N]one of the funds appropriated herein shall be available to

investigate or act upon applications for relief from Federal firearms disabilities under 18

U.S.C. 925(c)." Treasury, Postal Service, and General Government Appropriations Act,

Pub. L. No. 102-393, 105 Stat. 1729, 1732 (1992). Congress imposed a similar

spending prohibition on BATF for fiscal years 1993-1994 and 1994-1995. See Pub. L.

No. 103-123, 107 Stat. 1226, 1228 (1993); Pub. L. No. 103-329, 108 Stat. 2382, 2385

(1994). It is currently considering extending the spending prohibition for fiscal 1995-96.

See H.R. 2020, 104th Cong., 1st Sess. (1995). After the October 1992 prohibition,


                                             7
                           This is a test header for example 2
                              It will appear on every page

Column 1              Column 2                     Column 3


BATF informed Rice that it could not continue to process existing applications for relief

from federal firearms disabilities and, therefore, that it was terminating further action on

his application.

              Rice then filed this action for judicial review of BATF's refusal to grant his

June 1992 application. In his complaint he also claimed that BATF "is denying him his

constitutional rights to bear arms under the Second Amendment and to due process

and 'equal protection of the laws' under the Fifth Amendment." Rice v. United States

Dept. of Alcohol, Tobacco and Firearms, 850 F. Supp. 306, 308 (E.D. Pa. 1994). BATF

moved to dismiss Rice's complaint or, in the alternative, for summary judgment. BATF

argued that Rice is not entitled to judicial review of its refusal to act on his section

925(c) application because it has never finally denied the application; but, rather, was

forced to stop processing it because Congress prohibited the use of appropriated funds

for this purpose. BATF also contended that Rice's constitutional claims failed as a

matter of law. Accepting BATF's contention that its inability to act on Rice's application

did not constitute a denial under section 925(c), the district court dismissed his request

for judicial review for lack of subject matter jurisdiction, and granted BATF's motion for

summary judgment on the merits of Rice's constitutional claims.



                                       III. Discussion

              This Court's appellate jurisdiction over Rice's challenge to the district

court's final decision is based upon 28 U.S.C.A. § 1291 (West 1993). A district court's

dismissal for lack of jurisdiction is subject to plenary review. Anthuis v. Colt Indus.


                                               8
                            This is a test header for example 2
                               It will appear on every page

Column 1              Column 2                      Column 3


Operating Corp., 971 F.2d 999, 1002 (3d Cir. 1992); Mellon Bank (East) PSFS v.

Farino, 960 F.2d 1217, 1220-21 (3d Cir. 1992).

              BATF's argument that the district court lacked jurisdiction over Rice's

claim is straightforward. It begins with the proposition that district courts are courts of

limited jurisdiction and cannot disregard or evade the limits that Congress imposes on

them. See Owens Equipment & Erection Co. v. Kroger, 437 U.S. 365 (1978). BATF

then contends that section 925(c) is the exclusive avenue for relief from section

922(g)(1)'s prohibition against a convict's ownership or possession of firearms; that

judicial review is only available after it has denied an application for relief; that it has not

denied Rice's application; and that it cannot take any final action until the prohibited

investigation is completed. The district court accepted BATF's argument, with a caveat.

It stated:

              It is doubtful whether the [B]ATF may avoid judicial review
              under any and all circumstances simply by failing to process
              an application. In this instance, however, there is no
              evidence of bad faith or arbitrary or capricious conduct on
              the part of the agency. There has been no undue delay.
              Congress has eliminated the funding needed by the [B]ATF
              to process [Rice's] application. Consequently, the [B]ATF
              has suspended work on this and presumably other
              applications through no fault of its own. [B]ATF's failure to
              process [Rice's] application cannot be deemed a denial
              under § 925(c). This court has no jurisdiction, and [Rice] is
              not entitled to any relief from the court, as a result of
              Congress' elimination of [B]ATF appropriation for application
              review under § 925(c).


Rice, 850 F. Supp. at 308 (internal citations omitted); see also Moyer v. Secretary of

Treasury, 830 F. Supp. 516, 518 (W.D. Mo. 1993) (suspension of funding for


                                               9
                           This is a test header for example 2
                              It will appear on every page

Column 1             Column 2                      Column 3


investigations is not the functional equivalent of a denial).

              We believe the district court erred in holding that Congress's elimination of

appropriations for investigating and acting on section 925(c) applications deprived it of

subject matter jurisdiction.3 We believe the district court's order is more properly

analyzed in terms of a failure to exhaust administrative remedies rather than a lack of

subject matter jurisdiction.

              Nevertheless, we have an independent threshold obligation to satisfy

ourselves that the district court had subject matter jurisdiction. See Bender v.

Williamsport Area School Dist., 475 U.S. 534 (1986). Therefore, before reaching the

exhaustion issue, we will consider whether Congress's repeated prohibitions against the

use of funds to investigate section 925(c) applications evidences a legislative intent to

repeal this section and deprive the district court of subject matter jurisdiction over

BATF's inaction.

              We do not question Congress's exclusive power to appropriate money and

establish the jurisdiction of inferior federal courts. See U.S. Const., Art. I, § 8

(appropriation power); U.S. Const., Art. III, § 1 ("The judicial Power of the United States,

shall be vested in one Supreme Court, and in such inferior Courts as the Congress may

from time to time ordain and establish."); Lauf v. E.G. Shinner & Co., 303 U.S. 323, 330

3
  We have given careful consideration to Rice's constitutional claims that he "has been
denied his Second Amendment Right to bear arms and to due process and to 'equal
protection under the laws' because the Government has failed and refused to process
his application . . . within a reasonable time," but conclude that they lack merit.
Appellant's Brief at 12. Thus, we will affirm the district court's grant of summary
judgment with respect to them. See Rice, 850 F. Supp. at 308-09.


                                              10
                            This is a test header for example 2
                               It will appear on every page

Column 1              Column 2                      Column 3


(1938) ("There can be no question of the power of Congress thus to define and limit the

jurisdiction of the inferior courts of the United States.") (footnote omitted); Kline v. Burke

Const. Co., 260 U.S. 226, 234 (1922) (Congress "may give, withhold or

restrict . . . jurisdiction at its discretion"); Sheldon v. Sill, 49 U.S. 441, 449 (1850) ("the

disposal of the judicial power . . . belongs to Congress"). It may also use appropriation

acts to amend or repeal substantive legislation. See Robertson v. Seattle Audubon

Soc'y, 503 U.S. 429, 440 (1992); United States v. Dickerson, 310 U.S. 554, 555 (1940);

Director, OWCP v. Alabama By-Products Corp., 560 F.2d 710, 719 (5th Cir. 1977).

Furthermore, Congress can preclude judicial review of administrative action, subject to

constitutional constraints. Bowen v. Michigan Academy of Family Physicians, 476 U.S.
667, 672-73 (1986). Nevertheless, before courts will hold that Congress has used an

appropriation act to repeal substantive legislation or preclude judicial review of

administrative action, the intention to do so must be clearly stated. See Robertson, 503
U.S. at 440 (Congress "may amend substantive law in an appropriations statute, as long

as it does so clearly."); Johnson v. Robison, 415 U.S. 361, 373-74 (1974) (courts

require "clear and convincing evidence of congressional intent . . . before a statute will

be construed to restrict access to judicial review") (internal quote omitted).

               The appropriation acts presently before us fail to show a clear intent to

repeal section 925(c) or to preclude judicial review of BATF's refusal to grant relief from

firearms disabilities. The relevant portion of the appropriation act for 1992-93 states

only:

               [N]one of the funds appropriated herein shall be available to


                                               11
                           This is a test header for example 2
                              It will appear on every page

Column 1             Column 2                      Column 3


              investigate or act upon applications for relief from Federal
              firearms disabilities under 18 U.S.C. 925(c).


Pub. L. No. 102-393, 106 Stat. 1729, 1732 (1992). The 1993-94 act merely extended

the previous year's prohibition in similar terms, as did the 1994-95 act. All three limit

BATF's ability to spend appropriated funds to investigate section 925(c) applications,

but none of them expressly preclude a court from reviewing BATF's refusal to process

an application for relief. Absent more explicit language, we are unwilling to interpret

these appropriation act provisions as repealing section 925(c), either in its entirety, or

specifically with respect to its provision for judicial review of administrative decisions

concerning a convict's application for restoration of his firearms privileges. This

conclusion makes it unnecessary for us to explore any limits on Congress's broad

legislative powers to control appropriations. See Andrus v. Sierra Club, 442 U.S. 347

(1979); Tennessee Valley Auth. v. Hill, 437 U.S. 153 (1978).

              Having concluded that Congress has not repealed the statute or restricted

judicial review to deprive the district court of subject matter jurisdiction over Rice's

challenge, we next consider whether BATF's inability to process Rice's application is a

final denial. As we have already stated, we believe this issue is most appropriately

analyzed in accord with the doctrine of exhaustion of administrative remedies.

Exhaustion, though often referred to as a question of jurisdiction, does not have the

same rigidity as true issues of subject matter jurisdiction. A district court cannot

consider a case without subject matter jurisdiction, but failure to exhaust is not always

fatal. See Myers v. Bethlehem Shipbuilding Corp., 303 U.S. 41, 50-51 (1938)


                                              12
                           This is a test header for example 2
                              It will appear on every page

Column 1             Column 2                     Column 3


(describing exhaustion as a "rule of judicial administration"); see also McCarthy v.

Madigan, 503 U.S. 140 (1992). As recently described by the Supreme Court, "[t]he

doctrine of exhaustion of administrative remedies is one among related doctrines——

including abstention, finality, and ripeness——that govern the timing of federal court

decisionmaking." McCarthy, 503 U.S. at 144.

              The general rule concerning exhaustion is "'that no one is entitled to

judicial relief for a supposed or threatened injury until the prescribed administrative

remedy has been exhausted.'" McKart v. United States, 395 U.S. 185, 193 (1969)

(quoting Myers, 303 U.S. at 501-51); see also McCarthy, 503 U.S. at 144-45 ("This

Court long has acknowledged the general rule that parties exhaust prescribed

administrative remedies before seeking relief from the federal courts.") (citing Myers,
303 U.S. at 50-51 and n.9). "Exhaustion is required because it serves the twin

purposes of protecting administrative agency authority and promoting judicial

efficiency." McCarthy, 503 U.S. at 145. A significant inquiry in determining the

applicability of the exhaustion doctrine is congressional intent and, "[w]here Congress

specifically mandates, exhaustion is required." Id. at 144.

              To decide an exhaustion issue "federal courts must balance the interest of

the individual in retaining prompt access to a federal judicial forum against

countervailing institutional interests favoring exhaustion." Id. at 146. "Application of this

balancing principal is 'intensely practical' because attention is directed to both the

nature of the claim presented and the characteristics of the particular administrative

procedure provided." Id. (quotation omitted). Thus, a court may decline "to require


                                             13
                           This is a test header for example 2
                              It will appear on every page

Column 1             Column 2                       Column 3


exhaustion in some circumstances even where administrative and judicial interests

would counsel otherwise." Id.; see also id. at 144 ("where Congress has not clearly

required exhaustion, sound judicial discretion governs") (citations omitted); Coit

Independence Joint Venture v. Federal Sav. and Loan Ins. Corp., 489 U.S. 561, 579

(1989) ("Where a statutory requirement of exhaustion is not explicit, 'courts are guided

by congressional intent in determining whether application of the doctrine would be

consistent with the statutory scheme.'") (quoting Patsy v. Florida Bd. of Regents, 457
U.S. 496, 502 n.4 (1982)).

              In McCarthy the Supreme Court described "three broad sets of

circumstances in which the interests of the individual weigh heavily against requiring

administrative exhaustion." Id. First, a court is less likely to apply exhaustion when it

may cause "undue prejudice to subsequent assertion of a court action." McCarthy, 503
U.S. at 146-47. One way in which this "undue prejudice" may occur is by "an

unreasonable or indefinite timeframe for administrative action." Id. at 147 (citations

omitted). Second, a court may excuse exhaustion when there is "'some doubt as to

whether the agency was empowered to grant effective relief.'" Id. (quoting Gibson v.

Berryhill, 411 U.S. 564, 575 n.14 (1973)). Third, exhaustion may not be required when

the agency "is shown to be biased or has otherwise predetermined the issue before it."

Id. at 148 (citing Gibson, 411 U.S. at 575 n.14).

   In Coit Independence, the Supreme Court addressed the first situation. In that case,

the Court reviewed the adequacy of FSLIC proceedings to determine claims against

savings and loan associations under FSLIC receivership. The claim in question was


                                             14
                           This is a test header for example 2
                              It will appear on every page

Column 1             Column 2                     Column 3


retained for "further review" and held without action for over 13 months. Coit

Independence, 489 U.S. at 586. The Court held that "[t]he lack of a reasonable time

limit in the current administrative claims procedure render[ed] it inadequate" and

"[a]dministrative remedies that are inadequate need not be exhausted." Id. at 587; see

also id. ("Because the Bank Board's regulations do not place a reasonable time limit on

FSLIC's consideration of claims, Coit cannot be required to exhaust those procedures.")

(citations omitted); Honig v. Doe, 484 U.S. 305, 327 (1988) (parties "may bypass the

administrative process where exhaustion would be futile or inadequate") (citations

omitted); Glover v. St. Louis-San Francisco Ry., 393 U.S. 324, 330 (1969) (applying one

"of the most obvious exceptions to the exhaustion requirement——the situation where

the effort to proceed formally with . . . administrative remedies would be wholly futile").

              In this case, the balancing test described in McCarthy, in conjunction with

the principles of Coit Independence, favors judicial waiver of the exhaustion doctrine.

Although the four month delay before passage of the appropriation act may have been

reasonable, the indefinite delay imposed after its passage is unreasonable. BATF

concedes that it cannot state a date on which it will consider Rice's application, nor can

it even state whether it will ever consider his application. In fact, after Congress

enacted the appropriation act BATF notified Rice that, even if Congress removed the

restrictions currently imposed, he "would need to submit an updated application" to

restore his federal firearms privileges. App. at 32. BATF also clearly stated that it had

concluded its participation in this process and it is not preparing any further record that

would help the court in resolving this dispute.


                                             15
                           This is a test header for example 2
                              It will appear on every page

Column 1             Column 2                     Column 3


              Nevertheless, this case poses a special problem. The initial determination

that Rice qualifies for relief from his firearm disability involves the exercise of BATF's

discretion and relies on BATF's expertise——two factors that favor strict application of

the exhaustion requirement. See McCarthy, 503 U.S. at 145 ("Exhaustion concerns

apply with particular force when the action under review involves exercise of the

agency's discretionary power or when the agency proceedings in question allow the

agency to apply its special expertise.") (citations omitted); McKart, 395 U.S. at 194 ("it is

normally desirable to let the agency develop the necessary factual background upon

which decisions should be based"). Were it not for the express authority section 925(c)

gives district courts to receive independent evidence when necessary to avoid a

miscarriage of justice, we would be hesitant to excuse exhaustion where, as here,

Congress has entrusted a decision to an agency under standards including one so

broad as ensuring the public interest.

              With that said, however, it seems clear to us that Congress did not intend

to apply rigidly the doctrine of exhaustion of administrative remedies in this context

because it gave the district courts discretion to create or supplement the administrative

record when necessary to avoid a miscarriage of justice. What further part the agency

should play in the ongoing court proceedings if the district court decides that it is

necessary to receive independent evidence as to whether Rice has become fit for relief

from his firearms disability is not presently before us. In that respect the record is not

yet complete. We note, however, that the relevant provisions of the appropriation acts

do not seem to preclude the agency from presenting its views on the propriety of


                                             16
                           This is a test header for example 2
                              It will appear on every page

Column 1              Column 2                     Column 3


granting Rice's application on the record created in a judicial forum.

              Against this backdrop, we can think of few administrative remedies that

would be more inadequate than the one presented by BATF. Indeed, little to no benefit

could be achieved by requiring further exhaustion. Therefore, under all these

circumstances, we hold that Rice need not exhaust administrative remedies to invoke

the judicial review provision of section 925(c). We thus will reverse the district court's

order dismissing Rice's statutory claim for lack of jurisdiction.

              On remand, the district court should determine in the exercise of its sound

discretion whether the failure to admit Rice's evidence would result in a miscarriage of

justice. Following that initial decision, the district court should then decide, on the basis

of all the evidence before it, whether Rice has met his burden of showing he "will not be

likely to act in a manner dangerous to public safety and that the granting of the relief

would not be contrary to the public interest." Id.

              Before ending our analysis, we believe that it is appropriate to comment

on some other issues that are likely to arise in the course of the proceedings on

remand. Though Rice's ignorance of section 922(g)(1)'s prohibition cannot excuse his

criminal violation of that section, it may be relevant to his fitness for relief under

section 925(c). Similarly, Rice's argument that his federal conviction for violation of

section 922(g)(1) is a nullity fails. See United States v. MacGregor, 617 F.2d 348 (3d

Cir. 1980) (affirming a conviction for possession of a firearm where the predicate federal

convictions were reversed on appeal after defendant's firearms conviction).

Nevertheless, this fact also may be relevant to Rice's claim for relief under section


                                              17
                           This is a test header for example 2
                              It will appear on every page

Column 1               Column 2                  Column 3


925(c). Finally, we are reminded that the Supreme Court has held that the right to

possess a firearm after a disabling conviction is a privilege, not a right. Lewis v. United

States, 445 U.S. 55 (1980). Thus, Rice bears a heavy burden in his attempt to support

his statutory claim.




                                            18
                           This is a test header for example 2
                              It will appear on every page

Column 1             Column 2                      Column 3


                                        IV. Summary

              We will summarily affirm the district court's grant of summary judgment in

favor of BATF on Rice's constitutional claims. With respect to Rice's statutory claim,

however, we hold: (1) the appropriation acts prohibiting BATF from expending funds to

process Rice's section 925(c) application for relief do not evidence an intent to repeal or

limit the district court's jurisdiction to review BATF's prolonged inaction on Rice's

section 925(c) application; hence, the district court should not have dismissed Rice's

petition for lack of subject matter jurisdiction; and (2) BATF's continuing inability to

process Rice's section 925(c) application constitutes an undue delay excusing Rice

from exhausting his administrative remedies that allows him to seek judicial review.

              Accordingly, we will remand this case to the district court to determine in

the exercise of its sound discretion whether the facts Rice alleges indicate a potential

for a miscarriage of justice. If so, it should then permit Rice to submit additional

evidence of his fitness to have his firearms privileges restored and, thereafter, decide

whether Rice's application satisfies section 925(c)'s standards for restoration of a

convict's firearms privileges.




                                              19
                          This is a test header for example 2
                             It will appear on every page

Column 1             Column 2                    Column 3


                                      V. Conclusion

              The order of the district court dismissing this case is reversed, and the

case is remanded to the district court for further proceedings consistent with this

opinion.




                                   Circuit Judge




                                            20